                                   United States v. Bryant (4th Cir., 2016)




    UNITED STATES OF AMERICA,                              argues that the stop violated his Fourth
         Plaintiff - Appellee,                             Amendment rights because the police lacked
                   v.                                      reasonable suspicion that he was engaged in
     JAMES LEWIS BRYANT, JR.,                              criminal activity. We agree and therefore
       Defendant - Appellant.                              reverse the district court's denial of Bryant's
                                                           motion to suppress, vacate his conviction and
                 No. 15-4618                               sentence,    and     remand      for    further
                                                           proceedings.
UNITED STATES COURT OF APPEALS
    FOR THE FOURTH CIRCUIT                                 I.
                                                           A.
         Submitted: April 26, 2016
              July 19, 2016                                     On September 4, 2014, the police in
                                                           Winston-Salem, North Carolina, received an
UNPUBLISHED                                                anonymous tip that ultimately led to the
                                                           discovery of the evidence Bryant seeks to
Appeal from the United States District Court               suppress. The tipster told the police to "check
for the Middle District of North Carolina, at              for" Bryant at Wingz & Spiritz, a
Greensboro. James A. Beaty, Jr., Senior                    restaurant/bar in downtown Winston-Salem,
District Judge. (1:15-cr-00099-JAB-1)                      because Bryant had a gun inside a brown
                                                           satchel. J.A. 25-26. In providing the police
Before KING, WYNN, and DIAZ, Circuit
                                                           with this information, the tipster gave
Judges.
                                                           Bryant's full

Reversed, vacated, and remanded by
                                                           Page 3
unpublished opinion. Judge Diaz wrote the
opinion, in which Judge King and Judge                     name and his date of birth. The tipster also
Wynn joined.                                               described Bryant's appearance and said he
                                                           was a felon.
Benjamin D. Porter, MORROW PORTER
VERMITSKY FOWLER & TAYLOR, PLLC,                                Officer David Walsh was dispatched to
Winston-Salem,      North   Carolina,   for                Wingz & Spiritz, but before heading there, he
Appellant. Ripley Rand, United States                      researched Bryant on his computer. Walsh
Attorney, Graham T. Green, Assistant United                reviewed Bryant's mugshot, learned his
States Attorney, Winston-Salem, North                      height and weight, and confirmed that the
Carolina, for Appellee.                                    tipster correctly relayed Bryant's full name
                                                           and date of birth. Walsh also saw a "caution
Unpublished opinions         are   not    binding
                                                           indicator[] . . . noting [Bryant] as a convicted
precedent in this circuit.
                                                           felon, registered sex offender." J.A. 26.

Page 2
                                                                Walsh then walked to Wingz & Spiritz
                                                           where he found Bryant,2 who matched the
DIAZ, Circuit Judge:
                                                           tipster's description in all respects except that
                                                           he was wearing a silver backpack rather than
     James Lewis Bryant, Jr., entered a
                                                           a brown satchel. Initially, Walsh did not
conditional guilty plea to being a prohibited
                                                           approach Bryant, opting instead to make
person in possession of a firearm, reserving
                                                           small talk with a restaurant employee while
the right to appeal the district court's denial
                                                           observing Bryant's behavior for "his reaction
of his motion to suppress evidence of a
                                                           to [Walsh] as a uniformed officer." J.A. 27.3
firearm recovered after a Terry1 stop. He
                                                     -1-
                                United States v. Bryant (4th Cir., 2016)




    Eventually, Walsh approached Bryant                 "Don't put your hand in there. I'll do it for
and told him that somebody called the police            you." J.A. 30.
on him. According to Walsh, Bryant then
"seemed like he started to walk away" but                    Walsh then took control of the bag,
then turned back,                                       feeling "a centralized heavy weight" that was
                                                        "similar to what a handgun would weigh."
Page 4                                                  J.A. 30, 41. Bryant continued to deny that
                                                        there was a gun inside of the bag, but
"sp[eaking] . . . in a low whisperish-type              ultimately Walsh recovered a revolver. Bryant
voice." J.A. 28. This tone of voice made Walsh          was then arrested.
"even more suspicious" because, in his
experience, people who "have just been                  B.
caught or are in trouble" will often become
"really animated and shouting as kind of a                  Bryant was indicted for being a felon in
distraction or sometimes . . . they'll lower            possession of a firearm in violation of 18
their voice and talk real low in a whisper."            U.S.C. §§ 922(g)(1), 924(a)(2). He moved to
J.A. 28.                                                suppress evidence of the revolver, asserting a
                                                        Fourth Amendment violation based on
     Bryant then sat on a bench. Walsh                  Florida v. J.L., 529 U.S. 266 (2000) (holding
observed that "when he sat down his right               that an unreliable anonymous tip that
arm, he had it pinned to his body and he sat            someone was carrying a gun, without more,
down real slow, kind of stunned." J.A. 28.              did not justify a Terry stop).4
Based on this and his interaction with Bryant
so far, Walsh was left with the overall                      The district court denied Bryant's
impression that "this guy is really nervous             motion. It found that Walsh had reasonable
and I don't think he wants to be—I don't think          suspicion that Bryant was engaged in criminal
he likes being around me." J.A. 28.                     activity, justifying Walsh's seizure of Bryant.
                                                        The court based its conclusion on (1) the
     Walsh next told Bryant that the person             anonymous tip; (2) Walsh's
who called the police on him reported that he
might have a gun. Walsh asked Bryant if this            Page 6
report was true, to which Bryant responded,
"No." J.A. 28. Next, Walsh said, "You're not            corroboration of details given in the tip,
supposed to have a gun, are you?" J.A. 28.              including the fact that Bryant was a felon; and
Bryant agreed. Walsh then said that the caller          (3) Bryant's nervous behavior.
told the police that Bryant's gun was inside
his backpack, which Bryant denied.                           Bryant then entered a conditional guilty
                                                        plea, preserving his right to challenge the
    Walsh next asked, "[C]an you open your              district court's denial of his suppression
backpack and show me you don't have a gun               motion. The court sentenced him to 21
in there, please?" J.A. 29. Bryant then took            months' imprisonment followed by three
his backpack off his shoulder, placed the               years of supervised release.
backpack on the bench space next to him, and
began reaching into the bag. In                               This appeal followed.

Page 5                                                  II.

doing this, Bryant had his back toward Walsh.              The only issue on appeal is whether
Walsh, fearful that he could be shot, said,             Walsh's seizure of Bryant was justified—that

                                                  -2-
                                 United States v. Bryant (4th Cir., 2016)




is, whether Walsh violated the Fourth                    rationalizations to validate those seizures that
Amendment when he ordered Bryant to keep                 happen to turn up contraband." Id. (quoting
his hands out of his backpack. Thus, we                  Foster, 634 F.3d at 249).
evaluate this case under the familiar
reasonable-suspicion standard articulated in                 The government points to three factors
Terry and its progeny.                                   supporting Walsh's suspicion that Bryant was
                                                         breaking the law:
      On appeal from a denial of a suppression
motion, "we review the district court's factual                   (1)    the   anonymous      call
findings for clear error and its legal                            reporting that Bryant had a
conclusions de novo." United States v. Green,                     firearm in his bag and giving
740 F.3d 275, 277 (4th Cir. 2014). As the                         particular details about Bryant,
government prevailed below, "[w]e construe                        and Walsh's confirmation of the
the evidence in the light most favorable to                       accuracy of some of those
[it]." Id.                                                        details;

     A police officer may not conduct an                 Page 8
investigatory stop of a person unless "the
officer's action is supported by a reasonable                     (2) Bryant's criminal record;
and articulable suspicion . . . that criminal                     and
activity 'may be
                                                                  (3) Bryant's nervous behavior
Page 7                                                            when confronted by Walsh with
                                                                  the information that someone
afoot.'" United States v. Bumpers, 705 F.3d                       reported him to the police.
168, 171 (4th Cir. 2013) (quoting Terry, 392
U.S. at 30). That suspicion must be rooted in            Reviewing these factors together, we conclude
"a 'particularized and objective basis for               that Walsh lacked reasonable suspicion that
suspecting the particular person stopped of              Bryant was engaged in criminal activity.
criminal activity.'" United States v. Black, 707
F.3d 531, 539 (4th Cir. 2013) (quoting United                 The first factor—the anonymous tip and
States v. Griffin, 589 F.3d 148, 152 (4th Cir.           Walsh's research confirming some of the
2009)).                                                  details given by the caller—is the most
                                                         important, as the tip was the impetus for
     To evaluate whether an officer had                  Walsh confronting Bryant and the most direct
reasonable suspicion, courts look to "the                evidence supporting Walsh's suspicion that
totality of the circumstances." United States v.         Bryant was armed. While an anonymous tip,
Slocumb, 804 F.3d 677, 682 (4th Cir. 2015).              by itself, cannot justify a Terry stop, see
Seemingly innocent facts may, when viewed                United States v. Elston, 479 F.3d 314, 317 (4th
in aggregate, furnish reasonable suspicion.              Cir. 2007), the police may rely on such a tip if
See id. "That said, we are skeptical of                  it is "suitably corroborated, exhibit[ing]
'Government attempts to spin . . . largely               'sufficient indicia of reliability,'" J.L., 529 U.S.
mundane acts into a web of deception.'"                  at 270 (quoting Alabama v. White, 496 U.S.
United States v. Foster, No. 15-4319, 2016 WL            325, 327 (1990)).
2996904, at *3 (4th Cir. May 24, 2016)
(published opinion) (alteration in original)                 The parties do not dispute that the tip,
(quoting United States v. Foster, 634 F.3d               taken alone, was insufficient to establish
243, 248 (4th Cir. 2011)). Consequently, "the            reasonable suspicion. They argue, however,
Government cannot rely upon post hoc                     whether this case is akin to J.L., where a stop

                                                   -3-
                                  United States v. Bryant (4th Cir., 2016)




was not justified based on an anonymous tip,              think that the caller "also ha[d] access to
or Alabama v. White, where an anonymous                   reliable information about [White's] illegal
tip supported a finding of reasonable                     activities." Id.
suspicion.
                                                               In J.L., an anonymous tipster reported
     In White, an anonymous tipster told the              that "a young black male standing at a
police that a Vanessa White would leave a                 particular bus stop and wearing a plaid shirt
particular apartment at a particular time in a            was carrying a gun." 529 U.S. at 268. Police
particular car to travel to Dobey's Motel with            officers arrived at the scene and found J.L.,
an                                                        who matched the description in the tip, along
                                                          with two other people. Id. The police then
Page 9                                                    stopped and frisked J.L. even though they
                                                          "had no [other] reason to suspect [J.L. or his
ounce of cocaine in an attaché case. 496 U.S.             two companions] of illegal conduct" and they
at 327. The police went to the apartment                  "did not see a firearm, and J.L. made no
specified by the caller and, "within the                  threatening      or     otherwise    unusual
timeframe predicted by the caller," saw a                 movements." Id.
woman walk into the car that the tipster had
described and drive on the "most direct route                  The Supreme Court concluded that the
to Dobey's Motel." Id. at 327, 331. The police            police lacked reasonable suspicion to support
stopped the car and ultimately recovered                  a Terry stop. Id. The Court rejected the
drugs. Id. at 327.                                        government's argument that "the tip was
                                                          reliable because its description of the
     The Court concluded that, although it                suspect's visible attributes proved accurate."
was a "close case," the stop was legal because            Id. at 271. The Court reasoned that while
it was reasonable for the police to rely on the           "[a]n accurate description of a subject's
tip after corroborating "significant aspects of           readily observable location and appearance"
the informer's predictions." Id. at 331-32. The           is reliable in the sense that "[i]t will help the
Court was careful, however, to distinguish                police correctly identify the person whom the
between "details [given by a tipster] relating .          tipster means to accuse," such a description
. . to easily obtained facts and conditions               does not demonstrate that "the tipster has
existing at the time of the tip" and "future              knowledge of concealed criminal activity." Id.
actions of third parties ordinarily not easily            at 272. This was critical, the Court explained,
predicted." Id. at 332 (quoting Illinois v.               because reasonable suspicion "requires that a
Gates, 462 U.S. 213, 245 (1983)). The former              tip be
are of little value because anyone can observe
and report unremarkable conditions existing               Page 11
at the time of a call, such as the color and
location of White's car. See id. In contrast, the         reliable in its assertion of illegality, not just its
latter type of detail (a prediction of future             tendency to identify a determinate person."
actions) increases the reliability of a tip by            See id. (emphasis added).
"demonstrat[ing]       inside    information—a
special familiarity with [the suspect's]                       The tip in the instant case is far more like
affairs."    Id.    Accordingly,    the   Court           the one in J.L. than the one in White and
determined that because the anonymous                     therefore deserves little weight in our
caller was privy to White's itinerary, it was             reasonable-suspicion calculus. While the
reasonable to                                             tipster here provided more detail than the
                                                          tipster in J.L. (namely, Bryant's name,
Page 10                                                   birthday, age, and status as a felon), these
                                                    -4-
                                 United States v. Bryant (4th Cir., 2016)




details merely "identify a determinate person"           reasonable-suspicion inquiry, see United
rather than demonstrate the reliability of the           States v. Massenburg, 654 F.3d 480, 490 (4th
tipster's "assertion of illegality." Id. Indeed,         Cir. 2011), "mild nervousness" is to be
similar to J.L., nothing supported the tipster's         expected during a police-citizen interaction
assertion of illegality beyond his or her bald           and does little to support reasonable
statement that Bryant was carrying a gun                 suspicion, see id. at 488-91 (explaining that
inside of his bag.5                                      an unreliable anonymous tip

     Moreover, the details that the tipster              Page 13
provided in this case were less impressive
than those given in White. The trivia that the           coupled with mild signs of nervousness failed
tipster recited about Bryant are available on            to justify a Terry stop); see also Slocumb, 804
the internet, as Bryant is a registered sex              F.3d at 683 ("We have cautioned that 'it is
offender. Thus, they are a weak indicator of             important not to overplay a suspect's nervous
the caller's access to "inside information,"             behavior in situations where citizens would
especially in comparison to the predictions of           normally be expected to be upset.'" (quoting
future behavior made by the tipster in White.            United States v. Glover, 662 F.3d 694, 699
See White, 496                                           (4th Cir. 2011))).

Page 12                                                       Five aspects of Bryant's behavior are
                                                         relevant to whether he appeared unusually
U.S. at 332 ("The general public would have              nervous, specifically (1) Bryant "seemed like
had no way of knowing that [White] would                 he started to walk away" when Walsh
shortly leave the building, get in the described         approached him, (2) Bryant spoke in a "low
car, and drive the most direct route to                  whisperish-type     voice"   and    did   not
Dobey's Motel.").                                        consistently make eye contact; (3) when
                                                         Bryant sat down, he had his right arm
     The second factor to which the                      "pinned to his body"; (4) Bryant sat down
government points—the fact that Bryant had               slowly and seemed "kind of stunned"; and (5)
a felony conviction—does not significantly               when Bryant took off his backpack and
bolster the case for reasonable suspicion. A             opened it, he turned to the side, causing his
person's criminal record, standing alone,                back to face Walsh. J.A. 27-29. Based on this
cannot justify a stop, although it can support           evidence and after viewing the body-camera
a finding of reasonable suspicion when                   footage, the district court concluded that
accompanied by more "concrete" indications               Bryant "was acting nervous and avoiding eye
of criminal activity. See United States v.               contact and any interaction with Officer
Sprinkle, 106 F.3d 613, 617 (4th Cir. 1997).             Walsh."6 J.A. 62.
Here, there are no concrete indications that
Bryant was engaging in criminal activity.                Page 14
Furthermore, Walsh learned that Bryant's
felon status was based on a prior sex offense,               Though Bryant may have exhibited some
a conviction that does little to suggest that he         nervousness, it was nothing more than the
was carrying a gun on the day in question.               garden-variety nervousness that often results
                                                         from a police-citizen interaction—especially
    Finally, the third factor upon which the             one in which the officer tells the citizen that
government       relies—Bryant's     nervous             he was reported to the police. First, while
behavior—does not tip the balance in the                 Bryant may have "seemed like he started to
government's favor. While a suspect's                    walk away," citizens are free to refuse to
evasiveness and nervousness are relevant in a            cooperate with the police before a seizure. See
                                                   -5-
                                United States v. Bryant (4th Cir., 2016)




Illinois v. Wardlow, 528 U.S. 119, 125 (2000).          by a police officer, especially when the officer
Moreover, although we have found                        says that "somebody called the police on you."
reasonable suspicion based on unusually                 J.A. 27.
evasive behavior like quickly walking away
from police officers, see Slocumb, 804 F.3d at              Third, we fail to see how the fact that
683 (discussing cases), we cannot conclude              Bryant's arm was pinned to his body is
that "seem[ing] like . . . start[ing] to walk           indicative of nervousness or suspiciousness.
away" is particularly suspicious, especially            Thus, we give this fact no weight in our
considering Bryant made no attempt to leave             analysis. See Massenburg, 654 F.3d at 482
the scene when Walsh arrived at Wingz &                 (cautioning against crediting efforts by the
Spiritz, see Sprinkle, 106 F.3d at 618-19               government to use "whatever facts are
(concluding that there was no reasonable                present, no matter how innocent, as indicia of
suspicion where, among other factors, the               suspicious activity" (quoting Foster, 634 F.3d
defendant attempted to conceal his face and             at 248)).
drove away "in a normal, unhurried
manner").                                                    Fourth, although Bryant sat down slowly,
                                                        "kind of stunned," J.A. 28, this reaction was
     Second, while Bryant's mumbling and                also not unusual considering Walsh
lack of eye contact may be consistent with
nervousness, they are not the sort of                   Page 16
"unusually nervous behavior[s]" that furnish
reasonable suspicion. See Massenburg, 654               just told him that somebody reported him to
F.3d at 490 (quoting United States v. Mayo,             the police. See, e.g., Massenburg, 654 F.3d at
361 F.3d 802, 806 (4th Cir. 2004); see also             490        (distinguishing      unremarkable
Foster, 2016 WL 2996904, at *5-7 (explaining            nervousness during a police interaction from
that a defendant's unresponsiveness and lack            "unusually nervous behavior" like breathing
of eye contact—even when coupled with                   heavily, having shaky hands, and giving
                                                        inconsistent answers (quoting Mayo, 361 F.3d
Page 15                                                 at 806)).

an anonymous tip reporting a gunshot and                     Fifth, the fact that Bryant turned his back
the fact that the defendant was the only                to Walsh when he complied with Walsh's
person that the police encountered in the area          request to open his backpack does not
where the shot was reported—were                        strongly indicate nervousness or evasiveness,
insufficient    to    establish    reasonable           if at all. Bryant was seated on the edge of a
suspicion); Slocumb, 804 F.3d at 682-84                 bench and, when he opened his bag, he used
(concluding that a defendant's lack of eye              the empty part of the bench next to him as a
contact and "low, mumbled responses,"                   surface. That this happened to cause Bryant
among other factors, did not give rise to               to turn his back to Walsh is of little moment.
reasonable suspicion). Bryant responded to
Walsh's questions and was cooperative.                       In sum, viewing all of the facts together,
Additionally, while Bryant at times looked              we conclude that the stop of Bryant was not
away from Walsh, he did not avoid eye                   justified by reasonable suspicion of criminal
contact throughout the entire interaction.              activity. An unreliable tip, mild signs of
Fourth Amendment protections do not turn                nervousness, and a prior conviction for an
on faultless elocution or the outcome of                offense unrelated to the one being
staring contests. Only those among us with              investigated are simply not enough to permit
ice water in our veins would fail to exhibit            a Terry stop. Compare id. at 484-91 (finding
mild signs of nervousness when confronted               no reasonable suspicion based on an
                                                  -6-
                                       United States v. Bryant (4th Cir., 2016)




anonymous tip reporting a gunshot, mild                        his bag. The district court agreed, and the
nervousness, and the fact that the defendant                   government does not challenge this finding
and his companions were the only people                        on appeal.
found within the vicinity of the reported shot
shortly after the police received the tip), with
                                                                    5.This distinguishes the instant case from
Foster, 2016 WL 2996904, at *7-9 (finding                      Navarette v. California, 134 S. Ct. 1683, 1688-
that the defendant's suspicious "security                      89 (2014) (explaining that a tip reporting
check"—an instinctual movement in which a                      dangerous driving was reliable because the
                                                               tipster's information was based on witnessing
Page 17                                                        the dangerous driving firsthand, unlike in
                                                               J.L., "where the tip provided no basis for
suspect reaches to ensure that a concealed                     concluding that the tipster had actually seen
weapon is secure-tipped the reasonable-                        the gun").
suspicion balance in the government's favor
where the police also relied on, among other
                                                                    6.We take no issue with the district
things, an anonymous tip reporting a                           court's finding that Bryant exhibited signs of
gunshot, the defendant's presence in the area                  nervousness and, at least to some extent,
reported,      and       the      defendant's                  avoided eye contact. But, the court committed
unresponsiveness and lack of eye contact).                     clear error in finding that Bryant avoided
                                                               "any interaction" with Walsh, J.A. 62
III.                                                           (emphasis added), as Bryant did not leave the
                                                               scene, responded to Walsh's questions, and
     For the reasons given, we reverse the                     complied with Walsh's requests.
district court's denial of Bryant's motion to
suppress, vacate his conviction and sentence,                  --------
and remand for further proceedings. We
direct the Clerk to issue the mandate
forthwith.

   REVERSED,                  VACATED,           AND
REMANDED

--------

Footnotes:

       1.   Terry v. Ohio, 392 U.S. 1 (1968).

       All of Walsh's actions from this point
       2.

forth were recorded on his body camera.

        While the district court said that
       3.

"Officer Walsh stated that he felt [Bryant] was
acting nervous during this time," J.A. 53, we
do not find such testimony in the record.

      Bryant maintained that he did not
       4.

consent to a search and that his interaction
with Walsh was no longer consensual when
Walsh ordered him to keep his hands out of

                                                         -7-
